Citation Nr: 1750729	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  10-20 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for cervical spine degenerative disc disease at C4-C6.

2.  Entitlement to a rating in excess of 10 percent for bilateral shin splints.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1984 to April 1990.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans (VA) Regional Office (RO) in Montgomery, Alabama.  
 
In May 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.
 
In September 2016 the Board remanded the issues on appeal for additional development and a new VA examination.  The issues have now been returned to the Board for appellate review.

The issue of entitlement to a rating in excess of 10 percent for cervical spine degenerative disc disease at C4-C6 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected bilateral shin splints do not more nearly approximate a moderate knee or ankle disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral shin splints have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

In an April 2017 statement the Veteran asserted that he did not receive a fair write-up from the VA examiner and that a lot of the information that he reviewed in the supplemental statement of the case was not what he reported to the examiner.  The Board notes that the December 2016 VA examiner reviewed the claims file and reported the history of the Veteran's bilateral shin splints treatment and current symptomatology.  The reported symptomatology demonstrates the severity of the Veteran's service-connected bilateral shin splints and is on the whole consistent with the other medical evidence of record.  After careful review, the Board finds the VA examinations of record adequate to determine the current severity of the Veteran's service-connected bilateral shin splints and there is no prejudice in using the December 2016 VA examination.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

The Veteran asserts that his service-connected bilateral shin splints are more severe than the assigned ten percent rating.  His bilateral shin splits are rated by analogy under Diagnostic Code 5262.  38 C.F.R. § 4.71a.  To warrant a higher rating for the shin splints the evidence needs to show a symptomatology analogous to malunion of the tibia and fibula with moderate knee or ankle disability.   

VA examinations in May 2009, November 2015, and December 2016 record the Veteran's complaints for pain and swelling, and pain to the lower extremities.  When asked about flare-ups he reported pain with increased standing and prolonged walking.  Only the May 2009 examiner reported that the Veteran experienced mild functional impairment; the other examiners reported no functional impact.  The examinations are absent evidence of limited range of motion of the knee or ankle, and the 2015 and 2016 examiners specifically noted that range of motion of the knee and ankle are not affected.  In addition, the December 2016 examiner reported that the Veteran did not have a current diagnosis for shin splints and that his reported symptomatology was inconsistent with the claimed diagnosis, and as likely secondary to an unrelated condition, lumbar spondylosis, documented in 2015.  The examiner reported that x-rays demonstrate no indication of any changes that would be characteristic of a chronic condition. 
 
None of the other medical evidence reflects that the Veteran's bilateral shin splints more nearly approximate symptomatology analogous to malunion of the tibia and fibula with moderate knee or ankle disability.

A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran testified that his shin splints cause pain with increased standing and walking, that his left knee buckles, he has balance problems, and that he uses orthotics.  While the Veteran is competent to identify these symptoms, he is not competent to render an opinion as to the cause of his knee buckling and balance problems.  Notably, after review of x-rays a VA examiner found that the Veteran did not currently have shin splints and that the reported symptomatology was inconsistent with the claimed diagnosis.  The Board finds the medical examiner's opinion more probative than the Veteran's lay assertions.  

The Board has also considered whether disability rating under a separate diagnostic code could be assigned.  However, the medical evidence does not reflect ankylosis or limitation of motion as a result of shin splints.  While the Veteran reported his left knee buckles and he has balance problems, on examination stability testing reflected normal results, he is not shown to have dislocated semilunar cartilage, objective signs of instability, or subluxation.  Accordingly, a rating under a separate diagnostic code is not warranted.  38 C.F.R. § 4.71a.  

As the preponderance of the evidence is against a finding that the Veteran's bilateral shin splints more nearly approximate the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2016).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A disability rating in excess of 10 percent for bilateral shin splints is denied.


REMAND

In April 2017 the Veteran asserted that his treatment records show an increase of separation of the C4 and C6 discs, and now show C7 and C8 deterioration.  He requested reconsideration or a new examination.   In support of the assertion, the Veteran submitted some private treatment records which as recently as May 2017 showed cervical pain reported at a level of 9/10.  X-rays reportedly demonstrated severe degenerative disc disease with disc space collapse.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Weggenmann v. Brown, 5 Vet. App 281 (1993).  Based on the Veteran's statement and the treatment records he has submitted, the Board finds that a remand for a new VA examination is warranted to determine the current severity of his service-connected cervical spine disability.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claim for entitlement to a rating in excess of 10 percent for cervical spine degenerative disc disease at C4-C6.  All identified VA records should be added to the claims file, to specifically include relevant records from the Mobile Outpatient Clinic (OPC) and Biloxi VA Medical Center (VAMC) since March 2017.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  
 
2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected cervical spine disability.  The claims folder should be reviewed by the VA examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  
 
3.  After the above development has been completed, and any other development deemed necessary, the claim for entitlement to a rating in excess of 10 percent for cervical spine degenerative disc disease at C4-C6 must be re-adjudicated.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case, and allow an appropriate opportunity to respond thereto before returning the matter to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


